                                                                                JS-6
1

2
                                                                                12/30/2019
3

4

5
                                       UNITED STATES DISTRICT COURT
6
                                  CENTRAL DISTRICT OF CALIFORNIA
7

8
     SCHNEIDER NATIONAL, INC.,                   )   Case No. CV 18-5971 FMO (RAOx)
9                                                )
                          Plaintiff,             )
10                                               )
                   v.                            )   JUDGMENT
11                                               )
     JL FURNISHINGS LLC,                         )
12                                               )
                          Defendant.             )
13                                               )

14          Pursuant to the Court’s Order Re: Motion for Default Judgment, IT IS ADJUDGED THAT:

15          1. Judgment shall be entered in favor of plaintiff on its breach of contract and account

16   stated claims.

17          2. Defendant JL Furnishings LLC, shall pay plaintiff the total amount of $140,374.86, which

18   is comprised of the following: (a) $121,058.91 in damages for the principle amount owed; (b)

19   $18,822.05 in prejudgment interest; and (c) litigation costs in the amount of $493.90.

20          3. Plaintiff shall serve defendant with a copy of this Judgment in such a manner as to make

21   it operative in any further proceedings.

22   Dated this 30th day of December, 2019.

23                                                                       /s/
                                                                  Fernando M. Olguin
24                                                             United States District Judge

25

26

27

28
